Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 22, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158942-3(60)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                     SC: 158942, 158943                Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                  COA: 340750, 340761
                                                                     Dickinson CC: 17-005379-FC;
                                                                        17-005380-FC
  PAUL DWAYNE SCOTT,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to file a reply in
  excess of the page limitation is GRANTED. The 25-page reply submitted on March 20,
  2019, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 22, 2019

                                                                               Clerk